Pillsbury, J. The argument of counsel for appellants is directed at the action of the court in ovc ruling the demurrer to the additional plea. Perhaps the plea may be bad, as suggested by counsel, in chat it is no answer to the allegation of neglect in taking proper care of the goods, whereby they depreciated in value, and that the excuse shown by the plea for not applying the money in his hands upon the execution is not sufficient, but we find it unnecessary to decide that point, as the judgment must be affirmed upon other grounds. The action of the plaintiff is grounded upon the alleged fact that Davis, the beneficiary, placed in the sheriff’s hands for collection, an execution regularly issued upon a judgment in his favor against one Thomas H. B. Davis. The second plea is a traverse of this averment in the declaration. The demurrer was overruled to this plea as well as to the others pleaded, and the plaintiffs elected to stand by their demurrer. Ho reason has been suggested by counsel why this plea is not a perfect answer to the declaration, neither have we been able to discover any. The finding of the court is, as shown by the record, that the several pleas are a good answer to the declaration, and the plaintiffs electing to abide by their demurrer to the said pleas, the judgment should be for the defendants. Under our practice a defendant may interpose as many defenses by plea as he may have, and if he succeeds in establishing any one of such defenses, he recovers. And the defense may as well be established by the admission of the facts alleged in a plea as by evidence upon the trial upon issue joined. Without passing upon the merits of the several pleas in detail, we are of the opinion that the second plea constitutes a complete bar to the action, and one good defense being sufficient, the judgment should be affirmed. Patmore v. Haggard, 78 Ill. 607. Judgment affirmed.